

Exhibit 10.186


FOURTH AMENDMENT TO
ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES
(As Amended and Restated Effective December 31, 2014)




WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) under an amendment and
restatement effective December 31, 2014;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company wishes to amend the Plan effective December 31, 2016 to
improve the surviving spouse benefit of an employed participant who dies after
attaining eligibility for normal or early retirement.


NOW, THEREFORE, the Company hereby amends the Plan by amending and restating
Section 8.1 in its entirety to read as follows, effective December 31, 2016:
8.1
Death Prior to Retirement or Severance

(a)
Upon the death of a Participant prior to his Date of Severance and prior to the
date on which the Participant has attained either Normal Retirement Age or
eligibility for an early retirement pension under Section 5.2, the Participant’s
surviving Spouse, if any, shall be eligible to receive a monthly surviving
Spouse’s benefit under the assumption that the Participant had retired the day
prior to his death with an Accrued Pension under the Plan as determined in
accordance with the provisions of Section 6.2(a), and under the further
assumption that the automatic election of a surviving Spouse’s benefit pursuant
to subsection 7.5 was in effect at the time of death. Such surviving Spouse’s
benefit shall commence as of the first day of the month following the
Participant’s death, shall be unreduced for early commencement and shall be
payable for the lifetime of the surviving Spouse.

(b)
Upon the death of a Participant prior to his Date of Severance and on or after
the date on which the Participant has attained either Normal Retirement Age or
eligibility for an early retirement pension under Section 5.2, the Participant’s
surviving Spouse, if any, shall be eligible to receive a monthly surviving
Spouse’s benefit equal to the larger of (i) and (ii) below:

(i)
the surviving Spouse’s benefit provided under Section 8.1(a); and






--------------------------------------------------------------------------------




(ii)
the surviving Spouse’s benefit under the assumption that the Participant had
retired the day prior to his death with an Accrued Pension under the Plan as
determined in accordance with the provisions of Section 6.1 or Section 6.2(b),
as applicable, and under the further assumption that the Participant had elected
Option E, the 100% Joint and Survivor Option under Section 7.7 with his Spouse
as Beneficiary thereunder immediately prior to his death. Such surviving
Spouse’s benefit shall commence as of the first day of the month following the
Participant’s death, shall be reduced for commencement prior to the
Participant’s Normal Retirement Date in accordance with the factors set forth in
Section 6.2(b), and shall be payable for the lifetime of the surviving Spouse.

(c)
For purposes of Sections 8.1, 8.2 and 8.3, the interest that is payable to the
Participant’s surviving Spouse shall be distributed over a period not in excess
of the life expectancy of such surviving Spouse and shall commence no later than
the December 31 of the calendar year in which the Participant would have
attained age 65 (or the December 31 of the calendar year immediately following
the calendar year of the Participant’s death, if later).



 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
20th day of December, 2017.


 
ERIE INDEMNITY COMPANY
 
 
ATTEST:
 
 
 
/s/ Patrick Simpson
By: /s/ Sean J. McLaughlin                                        
 
Title: Executive Vice President and General Counsel
 
 
 
 
 
 
 
 







2





